          Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

RICHARD VIDAL,                §
     Plaintiff,               §
v.                            §                      CIVIL ACTION NO.: 5:20-cv-1013
                              §
BEXAR COUNTY, TEXAS AND BEXAR §
COUNTY CONSTABLE’S DEPARTMENT§
PRECINCT 4                    §
     Defendants.              §

                      PLAINTIFF’S ORIGINAL COMPLAINT

       This is an action under 42 U.S.C. §§1981 and 1983, and the Fourteenth

Amendment of the United States Constitution to correct violations of civil rights law and

to provide appropriate relief to RICHARD VIDAL who was adversely affected by such

practices. Plaintiff RICHARD VIDAL was subjected to defamation and slander that

tended to impugn his professional reputation in violation of federal law.

       This action is brought against Defendants Bexar County and Bexar County

Constable’s Department 4 to redress such unlawful conduct.          Specifically, Plaintiff

alleges that Defendants made false allegations made against him in October and

December 2018 of altering a government document, which were eventually found to be

unsubstantiated, and other defamatory statements which caused Plaintiff to resign and

caused harm to his reputation in the law enforcement community thus harming Plaintiff

financially.

                            JURISDICTION AND VENUE

1.     This is a civil rights action for monetary damages and attorneys=s fees. It is

brought to redress the deprivation under color of State law of rights, privileges and

immunities secured to the Plaintiff by the Constitution and laws of the United States and
         Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 2 of 8




the State of Texas.     This action arises under the Fourteenth Amendment to the

Constitution of the United States and under 42 U.S.C. '1983, with jurisdiction authorized

and conferred on the Court by 28 U.S.C. ''1331 and 1343.

2.     Jurisdiction is proper in this venue pursuant to Rule 57 of the Federal rules of

Civil Procedure and because the acts complained of occurred in this District.

                                        PARTIES

       PLAINTIFF

3.     Plaintiff, RICHARD VIDAL is a former deputy constable of the BEXAR

COUNTY CONSTABLE’S DEPARTMENT PRECINCT 4, and is currently a resident of

San Antonio, Texas.

       DEFENDANTS

4.     Defendant BEXAR COUNTY, TEXAS (hereinafter “Defendant County”), is a

political subdivision of the State of Texas and can be served with citation upon

Commissioners’ Court, 300 Dolorosa, San Antonio, Texas, 78205.

5.     Defendant, BEXAR COUNTY CONSTABLE’S DEPARTMENT PRECINCT 4,

is a political subdivision of the State of Texas and can be served with citation upon Bexar

County Constable’s Department 4 at 2711 SE Loop 410, San Antonio, Texas 78222.

                             FACTUAL BACKGROUND

6.     Plaintiff had been a 15-year employee of Bexar County prior to his resignation on

November 2, 2018. On September 5, 2018, Plaintiff served a citation on a resident, but

inadvertently put the wrong date of September 6, 2018, on the return of service

document. Plaintiff used white-out to correct his error, and changed the date on the
         Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 3 of 8




return of service to reflect the actual date of service of process. This was not a violation

of Texas Penal Code Section 39.03, Alteration of a Government Document.

7.     On or about October 12, 2018, Defendant Precinct Four placed Plaintiff on

administrative leave pending an investigation into the allegations of altering a

government document. The allegations and evidence were forwarded to the District

Attorney’s Office for review. Assistant DA Susan Bowen reviewed the allegations and

the evidence and determined that there was no chargeable violation. The charge of

altering a government document brought against Plaintiff was found to be

unsubstantiated.

       However, instead of reinstating Plaintiff back to regular duty, Defendant Precinct

Four trumped up another allegation against him of a GPS violation. This allegation was

based on GPS records that allegedly showed that Plaintiff was not in the vicinity of the

address he served the citation on September 5, 2018. On or about October 19, 2018,

Constable Ramos informed Plaintiff that if he [Plaintiff] resigned the investigation would

be stopped. Plaintiff believed Defendant Precinct Four was on a witch hunt to try to find

something and through fear and intimidation Plaintiff put in his resignation.

8.     In contrast, Defendant Precinct Four continued the investigation even though

Plaintiff had resigned. Furthermore, on December 2, 2018, an anonymous employee

from Defendant Precinct Four called Dillon Collier, a reporter from KSAT-12 television,

and Mario Leal of KENS-5 TV, to inform them of a deputy constable “gone wrong” who

had to resign under pressure because he was facing an indictment based on a criminal

charge of alteration of a government document. The deputy constable was identified as

Plaintiff Richard Vidal. This began a flurry of activity that resulted in Leal requesting
         Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 4 of 8




Plaintiff’s 201 personnel file and making an Open Records Act request for any

documents showing Plaintiff alleged transgressions.       However, no such documents

existed because the allegations of such violations were untrue. Collier took it a step

further by actually publishing a story about Plaintiff in January 2019, that was not

substantiated by any evidence.

9.     These false allegations brought against Plaintiff that resulted in his resignation

affected his reputation in the community law enforcement officers, and the false

allegations leaked to the reporters by persons within the employ of Defendants Bexar

County and Constable Precinct Four have further ruined Plaintiff’s reputation in the small

community of law enforcement officers and have caused damage to him personally and

professionally.

10.    Plaintiff complains that there were false allegations made against him in October

and December 2018 of altering a government document, which were eventually found to

be unsubstantiated. However, Plaintiff resigned because he was afraid and intimidated by

the possibility of continued false allegations being brought against him by Defendant.

After his resignation, Plaintiff was given an “Honorably Discharged” F5 with Texas

Commission On Law Enforecment (TCOLE). Had there been issues with his service or

separation, Plaintiff’s F5 would have been annotated with either “General Discharge” or

“Dishonorably Discharged.” However, Plaintiff’s Honorably Discharged status is an

indication of a clean record upon his separation from Defendant.

11.    On July 25, 2019, Plaintiff received a letter from the Bexar County Sherriff’s

Office detailing why his application for employment was denied. The letter stated he was

denied employment because of concerns of a history of disciplinary actions and
         Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 5 of 8




insubordination to high ranking supervisors.        There is no such record of either

disciplinary actions or insubordination in Plaintiff’s 201 file with Defendant. Therefore,

someone within Defendant’s organization is spreading unfounded rumors and providing

unfounded allegations to potential employers. This is slander and defamation and a

violation of Plaintiff’s liberty interest in his reputation within the close community of

first responders and law enforcement officers, which constitutes personal injury.

Representatives of Defendant intentionally communicated false information about

Plaintiff’s alleged violations of County policy, and intentionally failed to limit

communications and publication of the false information.

                             STATUTORY VIOLATIONS

12.    The actions of the Defendants constitute violations of the Civil Rights Act of

1871, respectively codified as 42. U.S.C. ''1983. Plaintiff complains that employees of

Bexar County and Bexar County Constable Department Precinct 4 slandered him and

caused irreparable harm to his professional reputation and reputation within the

community of “first responders” which constitutes personal injury. Representatives of

Defendants intentionally communicated false information about Plaintiff’s alleged

violations of County policy and intentionally failed to limit communication and

publication of the false information.

13.    The Fifth Circuit has held that a plaintiff has a liberty interest in his professional

reputation and that a violation of a constitutional right constitutes the deprivation of

liberty interests. See Marrero v. City of Hialeah, 625 F.2d 499, 519 (5th Cir.). The Fifth

Circuit has further held that in order for a plaintiff to be entitled to Fourteenth

Amendment protection for a liberty interest in his reputation he must meet the “stigma-
          Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 6 of 8




plus” test. See Dennis v. S&S Consolidated Rural High School District, 577 F.2d 338,

341 (5th Cir. 1978)(where the court construed Paul v. Davis, 424 U.S. 694 (1976) as

establishing the stigma-plus test). The stigma-plus test requires that an individual, in

order to establish a liberty interest sufficient to implicate 14th Amendment safeguards,

must not only be stigmatized, but stigmatized in connection with a denial of a right or

status previously recognized under state law. Id. In Dennis, the court held that the

defamation in the course of declining to rehire a non-tenured employee would satisfy the

stigma-plus test. Id. Additionally, the court held that the combination of stigma plus the

failure to rehire/discharge states a claim even if the failure to rehire or discharge of itself

deprives the plaintiff of no property interest within the meaning of the 14th Amendment.

Id. at 342.

        Plaintiff RICHARD VIDAL has been subjected to such scurrilous and defamatory

false information that his professional reputation has suffered and will continue to suffer

until Defendants’ intentional and malicious conduct is stopped.

                                  PRAYER FOR RELIEF

        Wherefore, the Plaintiff respectfully requests that this Court:

        A.     Order the Defendants, BEXAR COUNTY, TEXAS AND BEXAR

COUNTY CONSTABLE’S DEPARTMENT PRECINCT 4 to make whole RICHARD

VIDAL, by providing appropriate back pay with prejudgment interest, in amounts to be

determined at trial, and other affirmative relief necessary to eradicate the effects of its

unlawful civil rights practices, including but not limited to the defamation of RICHARD

VIDAL;
             Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 7 of 8




       B.        Order Defendants, BEXAR COUNTY, TEXAS AND BEXAR COUNTY

CONSTABLE’S DEPARTMENT PRECINCT 4 to make whole RICHARD VIDAL by

providing appropriate back pay with prejudgment interest, in amounts to be determined at

trial, and an equal sum in liquidated damages.

       C.        Expunge any negative documents in RICHARD VIDAL’S Bexar County

personnel file, including, but not limited to performance reviews, counseling statements,

disciplinary actions, and any other memoranda deemed negative by Plaintiff;

       D.        Injunctive relief against Defendants to stop the continued spread of false

information about Plaintiff RICHARD VIDAL;

       E.        Grant such further relief as the Court deems necessary and proper in the

public interest; and

       D.        Award Plaintiff his attorneys’ fees and costs in this action.

                                      JURY DEMAND

       Plaintiff, RICHARD VIDAL, asserts his rights under 42 U.S.C. '1983 and makes

a demand for jury trial.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the

Defendants be cited to appear and answer herein and upon final hearing hereof, Plaintiff

have judgment of and from the Defendants for all the damages in an amount in excess of

the minimum jurisdictional limits of this Court, reasonable attorney's fees as allowed by

statute, expenses and costs, together with costs of court, exemplary damages, and pre-

judgment and post-judgment interest at the highest legal rate. Plaintiff further prays for

any and all further relief to which he shows himself to be justly entitled, either at law or

in equity.
Case 5:20-cv-01013 Document 1 Filed 08/28/20 Page 8 of 8




                            Respectfully submitted,

                            PITTARD LAW FIRM
                            1777 N.E. Loop 410, Suite 600
                            San Antonio, Texas 78217
                            Telephone: (210) 678-3075
                            Telecopier: (210) 820-2609
                            Email: chrisp@pittardlegal.com

                            By: /s/ R. Chris Pittard
                            R. CHRIS PITTARD
                            State Bar No. 00794465

                            ATTORNEYS FOR PLAINTIFF
